04/05/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0448


                                      DA 21-0448
                                   _________________

 JUANITA KINNEY and IMR, INC.,

              Plaintiffs and Appellees,

       v.                                                           ORDER

 ROBERT KINNEY,

              Defendant and Appellant.
                                _________________

       On November 23, 2021, the mediator for this appeal filed a report stating that the
case has settled, further providing a 60-day time period from that date in which to release
the settlement amount or resume the appeal process. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                     April 5 2022